PER CURIAM:
Germell Allmond appeals the district court’s partial grant of his motion to reduce his sentence pursuant to the Fair Sentencing Act of 2010, Pub.L. No. 111—220 (the “FSA”). Although Allmond complains that the district court adjusted the sentence only on his crack cocaine offense and did not adjust Allmond’s sentences on his other convictions, the FSA applies only to crack cocaine convictions. It does not give a district court authority to reduce the sentences imposed upon any of the other offenses of which Allmond was convicted. Accordingly, we affirm the judgment of the district court.

AFFIRMED.